Opinion Concurring in Result
DeBruler, J.
I concur in the result in this case. The correct rationale for the conclusion that is reached by the majority is that automobile banditry has no lesser and included offenses in any case, even one in which the prosecutor chooses to charge automobile banditry.
The State suggests this result in its brief. Its position is based upon a reading of Mahoney v. State, (1931) 203 Ind. 421, 180 N.E. 580; Mims et al. v. State, (1956) 236 Ind. 439, 140 N.E.2d 878; Hatfield, West v. State, (1961) 241 Ind. 225, 171 N.E.2d 259; Lindsey v. State, (1964) 246 Ind. 431, 204 N.E.2d 357. Prior to 1961, the offense of automobile banditry carried a determinate sentence of from ten to twenty-five years. In 1961, after this Court held in Hatfield, West, supra, that the felony involved in the automobile banditry charge was a lesser and included offense of that automobile banditry, the Legislature reduced the punishment for automobile banditry from ten to twenty-five years to one to five years. In Lindsey v. State, supra, this Court specifically reserved the question of whether this amendment was evidence of a legislative intention to make automobile banditry a separate and distinct offense, and to render the holding in Hatfield, West nugatory. That reservation was made in the following footnote:
“3. We reserve decision on the question of whether or not the 1961 amendment to § 10-4710, Burns’ 1956 Replacement (1964 Supp.), which reduced the penalty of automobile banditry from ‘ten [10] years nor more than twenty-five [25] years,’ to ‘one [1] year nor more than five [5] years,’ [which is less than the penalty provided for second degree burglary] demonstrates a legislative intention to nullify the law of Hatfield, West v. State (1961), 241 Ind. 225, 171 N.E.2d 259, as applied after the effective date of the amendment.” 246 Ind. at 444.
*457Since the Lindsey footnote, this Court has not specifically held that the involved felony is a lesser and included offense of automobile banditry, even where automobile banditry is in fact charged. In my opinion, the reduction of the penalty by amendment in the aftermath of the Hatfield,, West case is an expression of the legislative purpose to make automobile banditry separate and distinct from any felony involved and in all cases.
Note. — Reported at 855 N.E.2d 238.